Citation Nr: 1634756	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  15-42 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The January 2014 rating decision denied entitlement to service connection for prostate cancer.  A notice of disagreement was received in September 2014, a statement of the case was issued in November 2015, and a substantive appeal was received in November 2015.

The May 2015 rating decision denied entitlement to service connection for lung cancer.  A notice of disagreement was received in June 2015, a statement of the case was issued in November 2015, and a substantive appeal was received in November 2015.

In May 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran was exposed to herbicides during his service at Takhli, Thailand.





CONCLUSION OF LAW

Prostate cancer and lung cancer were incurred as a result of in-service herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claims of entitlement to service connection for prostate cancer and lung cancer, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for prostate cancer and lung cancer.  He essentially contends that these disabilities developed as a result of in-service herbicide exposure during service in Thailand or the Republic of Vietnam.  Given that service connection is being granted based on herbicide exposure in Thailand, the Board need not discuss the Veteran's other theories of entitlement.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.309(e), presumptive service connection based on herbicide exposure is available, in relevant part, for prostate cancer and lung cancer.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang anytime between February 28, 1961 and May 7, 1975.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  In such cases, herbicide exposure is conceded for individuals who served in the Air Force as security policemen, as security patrol dog handlers, as members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

Turning to the evidence of record, VA medical records reflect that the Veteran underwent a needle biopsy of the prostate in July 2012.  An August 2012 record notes that the Veteran was informed "that he has a biopsy which shows extensive prostate cancer."  He underwent a robotic prostatectomy for primary prostate cancer in October 2012.  A May 2013 VA mental health consultation notes that the Veteran "had his prostate removed in October due to prostate cancer, which metastasized to his lungs.  He also had portions of his lungs removed."  There is no indication of prostate cancer or lung cancer prior to these diagnoses.  

The Veteran's DD Form 214 reflects that he served in the Air Force from January 1961 to June 1964.  His military occupational specialty (MOS) was communications center specialist.

In a June 1998 statement, the Veteran indicated that he was stationed in the Philippines from April 1963 to June 1964, and that he had served with a communications group that was sent all over southeast Asia.  He stated that he spent most of his time in Vietnam and Thailand.

In response to the RO's request for information, the National Personnel Records Center (NPRC) stated in January 2000 that Airman Performance Reports indicated that the Veteran had been deployed to Takhli, Thailand

In an April 2015 statement, the Veteran "stated that his assigned duties in Thailand were on the perimeter; the communications van he worked with was stationed on the perimeter and the Veteran also laid field wire on the perimeter of the base."  He referenced a performance evaluation that he notes states that he performed duties outside of his field, such as laying wire around the perimeter.  This record, a January 1964 performance evaluation, notes that the Veteran was deployed to Takhli, Thailand, where he performed in the TGC-9 communications van.  It further notes that the Veteran "performed duties outside his career field, such as laying wire and assisting in tent erection."    

In an October 2015 personal statement, the Veteran noted that "[t]he building I worked in [during service] was located directly across the street from the perimeter."  He noted that, "[w]hen I was asked to lay the [field] wire, we would have to go up into the perimeter to bring the wires down for other people to hook up.  The tents that I helped put up were located ... mostly across from the perimeter."  He also noted that "[t]he Mess Halls, barracks and showers in Takhli were about 20 feet down from the perimeter."  He noted that "[t]he showers were located outside of the barracks.  We would have to take a truck to get from the barracks to work.  The truck would be parked up on the road next to the perimeter."  He also noted that "[s]ometimes we jogged next to the perimeter, as it was not advisable to go jogging off base.  Being on and near the perimeter was simply routine."  He also submitted a map of the base and photographs taken at the base.

The Board considers the Veteran competent to give evidence about matters of which he has personal knowledge; for example, he is competent to describe the duties he performed in service and his proximity to the perimeter at Takhli RTAFB.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's testimony in the case at hand to be credible and is not contradicted by the information that is contained on the map of the base, the photographs, or any other evidence of record.  The Board will therefore resolve reasonable doubt and find that the Veteran's duties took him to the perimeter of the Takhli RTAFB and that he was, in fact, exposed to herbicides while stationed in Thailand.

Having found that the Veteran was, in fact, exposed to herbicides during service, the Board finds that entitlement to service connection for prostate cancer and lung cancer based on the presumed link between herbicide exposure and prostate cancer and lung cancer is warranted.


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is granted.

Entitlement to service connection for lung cancer, to include as due to herbicide exposure, is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


